DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giannoukos (US 20200155840), cited previously in view of Rosenbluth et al (US 20190001129).
Regarding claim 1, Giannoukos discloses activating a lingual muscle of a subject (Section 0230, stimulate the submental area (tongue muscles, hypoglossal nerves) to move and help improve user's breathing by delivering a very small vibration and/or electrical stimulation via the TENS/EMS), comprising: recalling a first stimulation parameter (section 0173, this control section can include inherent controls that are predefined in order to operate the sensor and can receive changes, elaborations, calibrations or fine tuning from a change of sensor control input. This input can receive input directly through user input of the user controller from the user or directly or indirectly from an external set-up control such as downloadable from an updatable external website); and outputting the determined subject stimulation parameter to activate the lingual muscle of the subject (sections 0110, 0116, 0230, the external stimulator is activated according to the controls 51, 52 and 53 within a predefined effective treatment range of the one external stimulator positionable relative to a user, and which aids management of the breathing related disorder by an effective external stimulation or notification. External stimulation of the tongue in order to improve openness of the airway and effect improved breathing or reduce snoring or assist other breathing related disorders. The “TENS”/EMS stimulation-device delivers the following to stimulate the submental area (tongue muscles, hypoglossal nerves) to move and help improve user's breathing by delivering a very small vibration and/or electrical stimulation via the TENS/EMS device).
However Giannoukos does not disclose recalling, from memory, selected predetermined input values related to the first stimulation parameter, wherein the selected predetermined input values comprise input values that were previously determined based on one or more previously sensed or previously received values and stored in memory; receiving subject input values, wherein the subject input values comprise input values determined based on currently sensed or currently received values; comparing the recalled selected predetermined input values and the received subject input values; determining a subject stimulation parameter based on the comparison of the recalled selected predetermined input values and the received subject input values and the related recalled first stimulation parameter. Rosenbluth discloses recalling, from memory, selected predetermined input values related to the first stimulation parameter, wherein the selected predetermined input values comprise input values that were previously determined based on one or more previously sensed or previously received values and stored in memory (section 0035, the memory storing instructions that, when executed by the processor, further cause the decision unit to deliver the first electrical stimulus as a plurality of bursts of electrical stimulation having a variable temporal delay between the bursts of electrical stimulation); receiving subject input values, wherein the subject input values comprise input values determined based on currently sensed or currently received values (section 0035, the decision unit comprises a user interface adapted to accept input from a user to adjust a parameter of the first electrical stimulus. In some embodiments, the memory further stores a library of one or more predetermined stimulation protocols); comparing the recalled selected predetermined input values and the received subject input values; determining a subject stimulation parameter based on the comparison of the recalled selected predetermined input values and the received subject input values and the related recalled first stimulation parameter (section 0035, the server is programmed to: compare the received motion data and the history of the electrical stimuli delivered to the patient to the data stored in the database; determine a modified electrical stimulus protocol based on the comparison of the received motion data and the history of the electrical stimuli delivered to the patient to the data stored in the database; and transmit the modified electrical stimulus protocol to the computing device); This allows for proper stimulation to be delivered to activate the lingual muscle. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Giannoukos by adding recalling, from memory, selected predetermined input values; receiving subject input values receiving subject input values; comparing the recalled selected predetermined input values and the received subject input values as taught by Rosenbluth in order to facilitate proper stimulation to be delivered to activate the lingual muscle.
Concerning claim 2, Giannoukos discloses receiving the subject input values comprises received the subject input values with a subject input device (Section 0108, 0173, wireless communication to remote computer or cloud-based platform for such review or be maintained in a comparative review on the user's smart device. There also can be input directly from medical control such as updates on effectiveness of particular sensing of characteristics for indicating particular breathing disorders or adjustments by the medical practitioner due to the actual patient characteristics or requirements. Further the change of sensor control input can receive feedback control information such as in FIG. 20 so that the operation of the sensor can be self-calibrated. This is of particular benefit due to the external use of sensor and variability of sensor sensitivity in that form of use).
With respect to claim 3, Giannoukos discloses the receiving the subject input values comprises receiving the subject input values with a subject sensor (Sections 0108, 0173, wireless communication to remote computer or cloud-based platform for such review or be maintained in a comparative review on the user's smart device. There also can be input directly from medical control such as updates on effectiveness of particular sensing of characteristics for indicating particular breathing disorders or adjustments by the medical practitioner due to the actual patient characteristics or requirements. Further the change of sensor control input can receive feedback control information such as in FIG. 20 so that the operation of the sensor can be self-calibrated. This is of particular benefit due to the external use of sensor and variability of sensor sensitivity in that form of use).
Regarding claim 4, Giannoukos discloses the subject input values includes at least one of a breath rate of the subject, an oxygenation of at least a portion of the subject, or combinations thereof (Page 18, column 1-2 claim 34).
Concerning claim 5, Giannoukos discloses determining a treatment efficacy as either (i) proper when the subject stimulation parameter are within a threshold of the recalled first parameter or (ii) improper when the subject stimulation parameter are outside a threshold of the recalled first parameter; and outputting information indicative of the determined treatment efficacy (Page 18, column 1-2 claim 34).
With respect to claim 6, Giannoukos discloses altering a stimulation of the subject when the determined treatment efficacy value is less than a threshold (Page 18, column 1-2 claim 34).
Regarding claim 7, Giannoukos discloses altering a stimulation of the subject further comprises: recalling a second stimulation parameter (Page 18, column 1-2 claim 34).
Concerning claim 8, Giannoukos discloses after altering the stimulation of the subject: comparing the subject input values to the second recalled stimulation parameter; determining a second treatment efficacy as either (i) proper when the subject stimulation parameter is within a threshold of the recalled second stimulation parameter or (ii) improper when the subject stimulation parameter is outside a threshold of the recalled second stimulation parameter; and outputting information indicative of the determined second treatment efficacy (Page 18, column 1-2 claim 34).
With respect to claim 9, Giannoukos discloses recalling at a first time a set of parameters for activating a lingual muscle in a population, the first set of parameters based on a first set of data regarding the population; comparing the first set of data and a second set of data regarding the received subject input values as a subject therapy parameter the subject; selecting a first parameter from the recalled set of parameters based on the comparison of the first set of data and the second set of data;  receiving a signal regarding the subject therapy parameter of the subject during a stimulation of the subject at the first time with the selected first parameter via the provided first lead and second lead; determining a first efficacy of the stimulation at the first time by evaluating the subject therapy parameter with a machine learning algorithm regarding a first efficacy of therapy for the subject; comparing the first efficacy to a threshold efficacy; outputting a comparison value based on the compared first efficacy to the threshold efficacy (Page 18, column 1-2 claim 34).
Regarding claim 10, Giannoukos discloses a memory system configured to store at least a first stimulation parameter and a predetermined input value related to the first stimulation parameter, wherein the predetermined input value comprises an input value that was previously determined based on a previously sensed or previously received value and stored in the memory system (sections 0111, 0173 framework can be provided on a smart device solely or in combination with a remote computer or cloud-based platform connected by wireless telecommunication. This control section 131 can include inherent controls that are predefined in order to operate the sensor and can receive changes, elaborations, calibrations or fine tuning from a change of sensor control input 134. This input can receive input directly through user input 111 of the user controller from the user or directly or indirectly from an external set-up control 52 such as downloadable from an updatable external website); at least one of a subject sensor or a subject input device, both configured to transmit a subject input value (Fig. 1, section 0105, This allows a user to select one or more sensors 20 and allow connection to the predefined operative framework). and outputting the determined subject stimulation parameter to activate the lingual muscle with at least one lead (sections 0110, 0116, 0230, the external stimulator is activated according to the controls 51, 52 and 53 within a predefined effective treatment range of the one external stimulator positionable relative to a user, and which aids management of the breathing related disorder by an effective external stimulation or notification. External stimulation of the tongue in order to improve openness of the airway and effect improved breathing or reduce snoring or assist other breathing related disorders. The “TENS”/EMS stimulation-device delivers the following to stimulate the submental area (tongue muscles, hypoglossal nerves) to move and help improve user's breathing by delivering a very small vibration and/or electrical stimulation via the TENS/EMS device).
However Giannoukos does not disclose recalling, from memory, selected predetermined input values related to the first stimulation parameter, wherein the selected predetermined input values comprise input values that were previously determined based on one or more previously sensed or previously received values and stored in memory; receiving subject input values, wherein the subject input values comprise input values determined based on currently sensed or currently received values; comparing the recalled selected predetermined input values and the received subject input values; determining a subject stimulation parameter based on the comparison of the recalled selected predetermined input values and the received subject input values and the related recalled first stimulation parameter. Rosenbluth discloses recalling, from memory, selected predetermined input values related to the first stimulation parameter, wherein the selected predetermined input values comprise input values that were previously determined based on one or more previously sensed or previously received values and stored in memory (section 0035, the memory storing instructions that, when executed by the processor, further cause the decision unit to deliver the first electrical stimulus as a plurality of bursts of electrical stimulation having a variable temporal delay between the bursts of electrical stimulation); receiving subject input values, wherein the subject input values comprise input values determined based on currently sensed or currently received values (section 0035, the decision unit comprises a user interface adapted to accept input from a user to adjust a parameter of the first electrical stimulus. In some embodiments, the memory further stores a library of one or more predetermined stimulation protocols); comparing the recalled selected predetermined input values and the received subject input values; determining a subject stimulation parameter based on the comparison of the recalled selected predetermined input values and the received subject input values and the related recalled first stimulation parameter (section 0035, the server is programmed to: compare the received motion data and the history of the electrical stimuli delivered to the patient to the data stored in the database; determine a modified electrical stimulus protocol based on the comparison of the received motion data and the history of the electrical stimuli delivered to the patient to the data stored in the database; and transmit the modified electrical stimulus protocol to the computing device); This allows for proper stimulation to be delivered to activate the lingual muscle. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Giannoukos by adding recalling, from memory, selected predetermined input values; receiving subject input values receiving subject input values; comparing the recalled selected predetermined input values and the received subject input values as taught by Rosenbluth in order to facilitate proper stimulation to be delivered to activate the lingual muscle.
Concerning claim 11, Giannoukos discloses a stimulation system including the processor system; and a first lead and a second lead configured to provide stimulation to the subject and; wherein the stimulation system is coupled to the first lead and the second lead (section 0261, 0264, Hypoglossal nerve stimulation (HNS) has been undertaken primarily by invasive internal circumferential nerve cuff electrode, a stimulation lead and an implantable pulse generator. TENS unit is designed to provide nerve stimulation, placing the electrode pads correctly on a muscle can cause a strong muscular contraction).
With respect to claim 12, Giannoukos discloses the stimulation system further includes the memory system (section 0111, framework can be provided on a smart device solely or in combination with a remote computer or cloud-based platform connected by wireless telecommunication).
Regarding claim 13, Giannoukos discloses the stimulation system is implantable in the subject (section 0261, Hypoglossal nerve stimulation (HNS) has been undertaken primarily by invasive internal circumferential nerve cuff electrode, a stimulation lead and an implantable pulse generator).
Concerning claim 14, Giannoukos discloses the first lead end includes a first electrode configured to be placed in the lingual muscle and; wherein the second lead includes a second electrode configured to be placed in the lingual muscle contralateral relative to the first electrode (section 0263, effective synergistic action on the tongue muscles and thereby improved breathing. TENS unit is designed to provide nerve stimulation, placing the electrode pads correctly on a muscle can cause a strong muscular contraction).
With respect to claim 15, Giannoukos discloses determine a treatment efficacy as either (i) proper when the subject stimulation parameter is within a threshold of the recalled first stimulation parameter or (ii) improper when the subject stimulation parameter is outside a threshold of the recalled first stimulation parameter; and output information indicative of the determined treatment efficacy (Page 18, column 1-2 claim 34).
Regarding claim 16, Giannoukos discloses the processor system is configured to alter a stimulation of the subject based determined treatment efficacy value being less than a threshold (Fig. 19, sections 0173, 0285-0286, There also can be input directly from medical control 53 such as updates on effectiveness of particular sensing of characteristics for indicating particular breathing disorders or adjustments by the medical practitioner due to the actual patient characteristics or requirements. Adjusted stimulation option category; Adjusting form of stimulation from a stimulation in the Stimulation option category).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792